Citation Nr: 0838341	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-29 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for residuals of a 
right shoulder injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for right and left ear 
hearing loss and residuals of a right shoulder injury.  This 
matter also comes from a March 2006 rating decision which 
denied service connection for tinnitus.  

In June 2006, the veteran testified before a Decision Review 
Officer (DRO) at a hearing at the RO.  In April 2007, the 
veteran also testified before the undersigned Veterans Law 
Judge at a Travel Board hearing.  Transcripts of both 
hearings are associated with the claims file.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has right ear hearing loss which is due to any incident or 
event in active military service, and sensorineural hearing 
loss as an organic disease of the nervous system is not shown 
to have been manifested to a compensable degree within one 
year after separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has left ear hearing loss that is due to any incident or 
event in active military service, and sensorineural hearing 
loss as an organic disease of the nervous system is not shown 
to have been manifested within one year after separation from 
service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has tinnitus that is due to any incident or event in active 
military service, and tinnitus as an organic disease of the 
nervous system is not shown to have been manifested within 
one year after separation from service.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has residuals of a right shoulder injury that are due to any 
incident or event in active military service, and arthritis 
is not shown to have been manifested within one year after 
separation from service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).  

2.  Left ear hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).  

3.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

4.  Residuals of a right shoulder injury were not incurred in 
or aggravated by service, nor may arthritis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in December 2004 and January 2006 
that fully addressed all required notice elements and were 
sent prior to the initial AOJ decisions in this matter.  The 
letters informed the veteran of what evidence was required to 
substantiate his claims and of the veteran's and VA's 
respective duties for obtaining evidence.  Although no longer 
required, the veteran was also asked to submit evidence 
and/or information in his possession to the AOJ.  The RO also 
sent the veteran a letter in March 2006 that informed him of 
how disability rating and effective dates are assigned.  See 
Dingess, supra.  Thus, the Board concludes that all required 
notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of his claims.  The veteran was 
afforded VA examinations in March 2005 and October 2006.  The 
RO also obtained VA outpatient treatment records dated from 
November 1998 to February 2006, as well as private medical 
records dated from November 2001 to January 2005.  The Board 
notes the veteran reported that he began receiving treatment 
from the VA Medical Center (VAMC) in Fort Harrison, Montana, 
beginning in the late 1970s and through the 1980s.  However, 
the record contains an October 2006 Memorandum of 
Unavailability, which states that VA outpatient treatment 
records dated from October 1979 to August 1981 were not found 
when requested and are unavailable for review.  The RO also 
attempted to obtain private medical records from a Dr. G and 
the Del Puerto Hospital, as they were identified by the 
veteran; however, the veteran submitted evidence showing Dr. 
G is deceased and the RO received a response that Del Puerto 
hospital was closed, and records destroyed, in 1998.  

Therefore, the Board finds it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A.  Hearing Loss

The veteran has asserted that he currently suffers from a 
hearing impairment in his right and left ears that is due to 
the significant noise exposure he experienced during active 
military service.  Specifically, the veteran asserts that he 
served as a flight simulator operator during service and 
worked near an area where pilots ran airplane engines 
constantly throughout the day.  The veteran testified that he 
was not given ear protection during service and that his 
hearing has gotten progressively worse since service.  

Due to the similar medical history and evidence related to 
these claims, as well as the similar disposition of the 
issues, the Board will address them in a common discussion.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation from service, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is causally 
related to service.  See Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of service connection for hearing loss of the right and left 
ears.  In making this determination, the Board notes the 
service treatment records are negative for any complaints, 
treatment, or diagnoses related to hearing loss.  The Board 
also notes that, at the veteran's pre-enlistment and 
separation examinations, in September 1966 and June 1970, 
respectively, there were no ear, nose, or throat 
abnormalities noted on clinical evaluation, and the veteran's 
hearing was within normal limits.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held that, where there 
[is] no evidence of the veteran's hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service."  Hensley, 5 Vet. App. at 160 
(quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  

The evidence shows the veteran met the criteria for a hearing 
loss disability in his right ear at the March 2005 VA 
examination.  The veteran did not meet the criteria for left 
ear hearing loss at the March 2005 examination, but he may 
have demonstrated a hearing loss disability in his left ear 
at a private audiological examination conducted in January 
2005.  In this regard, the evidentiary record contains a 
written statement from a Dr. J.L.H., which states that the 
veteran suffers mild high frequency hearing loss in his left 
ear and contains a copy of the associated audiogram.  
Although Dr. J.L.H. provided a diagnosis at to the veteran's 
left ear hearing impairment, she did not transcribe the 
results of the audiogram, and the Board is unable to 
determine if the veteran met the criteria for a hearing loss 
disability in his left ear at that time.  See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995) (Board may not interpret 
graphical representations of audiometric data); see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Nevertheless, 
even if the Board assumed that the veteran has a current left 
ear hearing disability, there remains the question of whether 
the current hearing loss is causally related to service.  

In support of his claim, the veteran points to the January 
2005 written statement and audiological evaluation from Dr. 
J.L.H., which noted the veteran's report of in-service noise 
exposure as a flight simulator operator, without the use of 
ear protection, and his post-service noise exposure due to 
music, recreational shooting, and mechanical work, without 
the use of consistent ear protection.  After examining the 
veteran, Dr. J.L.H. diagnosed him with moderate high 
frequency hearing loss in the right ear and mild high 
frequency hearing loss in the left ear.  Dr. J.L.H. opined 
that, based on the information provided by the veteran, it is 
more likely than not that the onset of the veteran's hearing 
loss occurred during military service.  

At the March 2005 VA examination, the VA examiner noted the 
veteran's in-service noise exposure and his "insignificant" 
post-service noise exposure.  The diagnosis was normal 
hearing acuity, except for mild sensorineural hearing loss in 
the higher frequencies, bilaterally.  After examining the 
veteran, the VA examiner opined that it is not likely that 
the veteran's present hearing loss was caused by noise 
exposure during his military service, noting that review of 
the claims file revealed the veteran's hearing acuity was 
within normal limits bilaterally at the time of entry and 
separation from service.  

In evaluating the ultimate merit of this claim, the Board 
finds the March 2005 VA opinion to be the most probative 
evidence of record with regard to the likelihood of a causal 
relationship between the veteran's current hearing impairment 
and military service.  In making this determination, the 
Board considers Dr. J.L.H.'s statement and audiological 
report to be competent medical evidence.  See 38 C.F.R. 
§ 3.159(a).  However, it appears Dr. J.L.H. did not review 
the claims file and that her opinion was based solely upon 
the veteran's reported history and current hearing impairment 
as she did not address the veteran's normal hearing acuity at 
entrance and separation from service or the gap of more than 
30 years between the time the veteran was separated from 
service and is first shown to have hearing loss in January 
2005.  In contrast, however, the opinion provided by the 
March 2005 VA examiner was based upon the veteran's report of 
noise exposure during and after service, an audiological 
examination, and a complete review of the claims file, 
including the veteran's hearing acuity as shown at his pre-
enlistment and separation examinations.  Therefore, the Board 
finds the March 2005 VA opinion to be more probative as to 
the question of whether there is a causal relationship 
between the veteran's current hearing impairment and military 
service, as the March 2005 opinion is based upon a complete 
picture of the origin and progression of the veteran's 
hearing impairment.  

The veteran and his representative asserted at the recent 
hearing that the difference in audiometry findings at service 
pre-enlistment and separation show a decrease in hearing 
during service.  However, the Board notes the veteran's pre-
enlistment (when converted to ISO standards) and separation 
examination reports show that his hearing acuity remained 
essentially the same during military service.  Moreover, his 
hearing was normal at separation from service in August 1970 
and there are no subjective complaints or objective findings 
of hearing loss shown in the record until January 2005.  In 
this context, the evidence shows the veteran's post-service 
noise exposure included music, recreational shooting, and 
mechanic work without the use of consistent ear protection.  
See January 2005 statement from Dr. J.L.H.  Thus, the Board 
finds that the gap of many years between the time the veteran 
was separated from service and is first shown to have a 
hearing impairment, when considered with the most competent 
and probative medical evidence of record, preponderates 
against a finding that the veteran's hearing problem is a 
chronic disorder which originated in, or shortly after, 
service, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  

Service connection for bilateral hearing loss on a 
presumptive basis is not available in this case, because, as 
noted, there is no indication in the evidence of record that 
the veteran manifested an organic disease of the nervous 
system, shown to include hearing loss, to a compensable 
degree within his first post-service year.  See 38 U.S.C.A. 
§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  In 
this regard, the Board again notes that at the veteran's 
separation examination his hearing was normal and there were 
no ear, nose, or throat abnormalities found on clinical 
evaluation.  Furthermore, the veteran has not submitted or 
identified medical records which show he suffered from 
bilateral hearing loss between the time he was separated from 
service, in August 1970, and January 2005.  The Board has 
considered the many lay statements from relatives and friends 
to the effect that the veteran had deteriorating hearing 
since service.  However, the friends and family members are 
not competent to determine that he had a hearing loss 
disability, and the statements were made some 37 years after 
service, a period during which details as to specific onset 
of conditions fade from memory.  The Board does not find them 
credible for the purpose of establishing the onset of the 
veteran's hearing loss in service or causally relating his 
hearing loss to service. 

In view of the foregoing, the veteran's claims for service 
connection for hearing loss of the right and left ears cannot 
be granted because there is no competent evidence of hearing 
loss during service or until more than 30 years thereafter, 
there is evidence of post-service noise exposure, and the 
most probative medical evidence of record does not establish 
a nexus between the veteran's current hearing loss and 
military noise exposure.  Therefore, the Board finds the 
preponderance of the evidence is against the claims for 
service connection for hearing loss of the right and left 
ears, and there is no reasonable doubt to be resolved.  

B.  Tinnitus

The veteran has asserted that he currently suffers from 
tinnitus that is a result of his in-service noise exposure.  

The service treatment records do not contain any complaints, 
treatment, or findings related to tinnitus.  In fact, the 
evidentiary record is negative for any complaints of or 
treatment for tinnitus.  In this regard, the evidence shows 
the veteran specifically denied having tinnitus at the 
January 2005 private audiological evaluation and March 2005 
VA examination.  

The veteran has testified, however, that he had no idea what 
the word tinnitus meant was he when asked previously.  The 
veteran testified that he does not experience ringing in his 
ears but, instead, experiences a droning or buzzing sound 
that occurs intermittently, including when he catches a 
reflection is his eyes, during periods of high stress, or 
when going to sleep.  

The Board does not doubt the veteran currently suffers from 
tinnitus in his ears.  In this regard, it notes that lay 
statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms, 
such as tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  However, there is no competent evidence of 
record which establishes that the veteran's tinnitus had its 
inception during military service or is otherwise related to 
his military service.  

The veteran submitted an April 2007 statement from J.A.M., an 
ear, nose, and throat specialist, which purports to establish 
a nexus between the veteran's tinnitus and military service.  
J.A.M. stated that persistent or intermittent tinnitus not 
present before combat noise exposure but present afterwards 
is related to the acoustic trauma produced by combat.  J.A.M. 
noted that damage to the inner ear hair cells may not be 
severe enough to produce a hearing loss but is severe enough 
to produce tinnitus or the damage accrued in a frequency not 
tested by a routine audiogram.  

The Board has carefully considered J.A.M.'s April 2007 
statement.  While the statement establishes a general 
association between tinnitus and combat-related acoustic 
trauma, the statement does not sufficiently establish that 
this veteran's tinnitus is likely due to the noise exposure 
he experienced during service.  In this regard, J.A.M. did 
not identify any specific evidence of record which supports 
his conclusion of a link between this veteran's tinnitus and 
military noise exposure.  Therefore, the Board finds the 
April 2007 statement from J.A.M. is insufficient to establish 
a competent link between the veteran's tinnitus and military 
service, and is thus, ascribed lessened probative value.  See 
Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty); see also Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992). 

In evaluating the ultimate merit of this claim, the Board 
notes the veteran has been unable to provide any evidence as 
to the onset of his tinnitus.  At the April 2007 Travel Board 
hearing, the veteran testified that he could not remember if 
he noticed tinnitus in his ears during military service.  The 
veteran testified that he remembers hearing engine noise 
during service and that his ears rang after that, but he 
could not recall if his tinnitus began in service.  See April 
2007 Corrected Transcript, pgs. 9-10.  Likewise, the June 
2006 DRO hearing transcript reflects that the veteran could 
not recall if he had begun to hear humming in his ears at 
separation from service.  See June 2006 Transcript, pgs. 2-3.  

The Board again notes that the veteran's statements are 
sufficient to establish that he currently suffers from 
tinnitus.  However, given his uncertainty regarding the onset 
of his tinnitus, in conjunction with the lack of 
contemporaneous medical evidence showing complaints of 
tinnitus, the Board finds the preponderance of the evidence 
is against the grant of service connection in this case.  
Even in considering the benefit-of-the-doubt doctrine, the 
Board notes that the evidence of record, including the 
veteran's statements and medical evidence of record, does not 
establish that it is at least as likely as not that his 
tinnitus began in military service or is otherwise related to 
his military noise exposure.  See 38 C.F.R. § 3.102 (when 
considering application of the benefit-of-the-doubt doctrine, 
reasonable doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).  
Therefore, the Board finds the preponderance of the evidence 
is against the grant of service connection for tinnitus.  

The Board has considered whether service connection is 
available on a presumptive basis.  However, there is no 
indication that the veteran manifested tinnitus, as an 
organic disease of the nervous system, to a compensable 
degree within his first post-service year.  As noted, the 
veteran is unable to identify when his tinnitus began and 
there is no other competent evidence of record which shows he 
manifested tinnitus during his first post-service year.  
Therefore, presumptive service connection is not available in 
this case.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309(a).  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran's claim for service connection 
for tinnitus cannot be granted because there is no competent 
lay or medical evidence of tinnitus during service or during 
the first post-service year; nor is there any competent and 
probative evidence of record which otherwise establishes a 
link between the veteran's tinnitus and military service.  
Therefore, the Board finds the preponderance of the evidence 
is against the claim for service connection for tinnitus, and 
the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, 1 Vet. App. at 55.  

C.  Right Shoulder

The veteran has asserted that service connection is warranted 
because he currently suffers from a right shoulder disability 
that was incurred during military service.  The veteran 
testified that he was a passenger on a motorcycle that hit a 
dog.  He testified that, after he was thrown from the 
motorcycle, he landed on the driver of the motorcycle and 
bounced down the highway off his shoulders and hips.  He 
testified that he and the driver were taken to the emergency 
room and he later received treatment at the base hospital for 
abrasions.  

The service treatment records show that, in September 1968, 
the veteran was involved in a motorcycle accident and 
obtained abrasions to both arms, which were cleaned and 
dressed by medical personnel at the base hospital.  There is 
no indication, however, that the veteran suffered any 
additional injuries, to include a right shoulder injury, as a 
result of the September 1968 accident.  The service treatment 
records do not contain any subsequent complaints, treatment, 
or findings related to a right shoulder injury that was 
incurred during service.  In fact, at his June 1970 
separation examination, the veteran denied having a painful 
or trick shoulder and his upper extremities were normal on 
clinical evaluation.  

As noted, the service treatment records do not reveal 
treatment for a right shoulder injury during service.  
However, the veteran maintains that his right shoulder was 
injured during the September 1968 motorcycle accident, and he 
has submitted various lay statements which purport to 
corroborate his report of a right shoulder injury during 
service.  The Board has carefully considered the veteran's 
report of in-service injury and the lay statements submitted 
in support thereof.  However, in weighing the evidence of 
record, the Board ascribes lessened probative value to the 
veteran's report of in-service right shoulder injury given 
the lack of contemporaneous medical evidence showing a right 
shoulder injury during service or for many years thereafter.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

In this regard, the Board notes it is likely that, had the 
September 1968 accident resulted in an injury to the 
veteran's right shoulder, the treatment records would reflect 
complaints and/or treatment for such.  However, as noted, the 
service treatment records only show treatment for abrasions 
following the September 1968 accident and there are no 
subsequent complaints of pain or any other residual right 
shoulder condition during the remaining two years of service.  
The Board must note that it is also highly significant, in 
terms of the origin of a chronic right shoulder disability, 
that the veteran registered no pertinent complaint, and the 
clinical evaluation of his upper extremities was normal, at 
his June 1970 separation examination.  In addition, the first 
time the veteran is shown to have a right shoulder disability 
is in February 2006, which the Board notes is more than 35 
years after he was separated from service.  

The veteran has reported that he received treatment from the 
VA Medical Center (VAMC) in Fort Harrison, Montana, for right 
shoulder pain beginning in approximately October 1979 to 
April 1981.  The RO attempted to obtain treatment records 
from the Fort Harrison VAMC; no records were found.  However, 
even if the treatment records were associated with the claims 
file and showed complaints or treatment for a right shoulder 
condition at that time, there is still no evidence showing 
treatment for a right shoulder disability from the time the 
veteran was discharged from service in 1970 to 1979, when he 
purportedly began receiving treatment.  

This gap of many years in the record militates against a 
finding that the in-service motorcycle accident caused a 
chronic right shoulder disorder, and also rebuts any 
assertion of continuity of symptomatology since separation 
from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (to the effect that service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

In evaluating the ultimate merit of this claim, the Board 
finds the opinion rendered by the health care professional 
who conducted the October 2006 VA examination to be the most 
competent and probative evidence of record as to whether the 
veteran currently suffers residuals of a right shoulder 
injury incurred during military service.  The VA examiner 
noted the veteran's report of injury in a motorcycle accident 
during service, including the veteran's report of landing on 
his right shoulder and arm.  The diagnosis was osteoarthritis 
spurring of the acromioclavicular joint.  After examining the 
veteran and reviewing the claims file, the VA examiner 
opined, however, that the veteran's right shoulder condition 
is not caused by or a result of the accident in 1968.  

In making this determination, the VA examiner noted that 
treatment records from 1968 only show treatment for abrasions 
and do not contain any imaging or mention of a right shoulder 
condition.  He noted that the veteran did not complain of a 
right shoulder condition or pain at separation and there is 
no mention of a right shoulder condition in the record until 
2006.  The examiner also noted the veteran's report of 
treatment beginning in the 1970s, but stated that, even if 
the veteran were seen in 1979 as he claims, this would have 
been 11 years after the original in-service accident in 1968.  
In sum, the VA examiner opined that the veteran's current 
right shoulder disability is not related to his military 
service and determined that the minimal osteoarthritis seen 
on X-ray is most likely age-related.  

The Board finds that the October 2006 VA opinion is the most 
competent and probative medical evidence of record as the 
opinion was based upon the history provided by the veteran, 
physical examination of the veteran, review of the claims 
file, and the examiner's medical expertise.  The Board also 
notes that the examiner provided a complete explanation to 
support his opinion, specifically identifying the evidence 
which supports his conclusion.  There is no opposing medical 
opinion of record which establishes a link between the 
veteran's current right shoulder disability and the in-
service motorcycle accident.  Nor is there a competent 
medical opinion of record which otherwise relates the 
veteran's current right shoulder disability to his military 
service.  

Because the most probative and competent medical evidence 
preponderates against a finding that the veteran currently 
has a right shoulder disability that is due to the in-service 
motorcycle accident, specifically, or his military service, 
in general, the veteran's claim must be denied.  The only 
evidence of record showing the veteran has a right shoulder 
disability that is due to military service is the veteran's 
own statements; however, there is no indication that he has 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnosis or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board has considered whether presumptive service 
connection is warranted, as arthritis is one of the chronic 
diseases for which presumptive connection is available.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  However, the veteran was not shown to have 
arthritis in his right shoulder joint until October 2006, 
which is more than 30 years after he was separated from 
service.   Therefore, presumptive service connection is not 
available in this case.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the claim of service connection for residuals of a right 
shoulder injury, and the benefit-of-the-doubt is not for 
application.  See Gilbert, supra.  

ORDER

Entitlement to service connection for right ear hearing loss 
is denied. 

Entitlement to service connection for left ear hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for residuals of a right 
shoulder injury is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


